302 S.W.3d 251 (2010)
Amy MICKE, Claimant/Appellant,
v.
AEP RIVER OPERATIONS LLC and Division of Employment Security, Respondents.
No. ED 93116.
Missouri Court of Appeals, Eastern District, Division Four.
January 26, 2010.
Christina M. Williams, John J. Ammann, St. Louis, MO, for appellant.
Shelly A. Kintzel (Div. of Employment Security), Jefferson City, MO, for respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, Jr., J.


*252 ORDER

PER CURIAM.
Amy Micke (Claimant) appeals from the decision of the Labor and Industrial Commission (Commission) denying unemployment benefits to Claimant. We have reviewed the briefs of the parties and the record on appeal and conclude the Commission's decision is supported by the facts found by the Commission and the record contains competent evidence to warrant the denial. Partee v. Winco Mfg., Inc., 141 S.W.3d 34, 37 (Mo.App. E.D.2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).